DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response has amended claims 1, 2, 5 and 9; claims 8, and 11-21 remain withdrawn. Thus, claims 1-21 are pending with claims 1-7 and 9-10 being considered in the present Office action.

The specification objection has been withdrawn in view of applicant’s response. Further, the 112 rejection has been withdrawn. However, upon further consideration a new ground of objection is necessitated by amendment (claim 5). 

Applicant’s amendments and arguments are persuasive with respect to the rejection of claim 9 (over Shimamura in view of Seong); thus, the rejection is withdrawn. However, a new ground of rejection is necessitated by amendment (a new reference is used to teach the cylindrical battery cell recitation). 

Applicant’s amendments and arguments are not persuasive with respect to the rejection of claims 1-7 and 10. Examiner addresses applicant’s remarks under the Response to Arguments section.
 
Response to Arguments
Applicant argues that the claimed system requires the shear wall is configured to be arranged along at least one lateral side of the battery system and that Shimamura’s shear wall is configured to be arranged in the middle of the battery system. These arguments are moot in view of a reinterpretation of the reference. Specifically, the “battery system” is interpreted as four battery cells (see annotated Fig. 3A under the new rejection). The shear wall (51) is configured to be arranged along at least one lateral side of the battery system (i.e., the four battery cells).

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities: Line 3 should recite “each of the respective second terminals” as recited in line 2 of claim 4. Appropriate correction is required.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Shimamura et al. (US 2006/0040173, of record), hereinafter Shimamura.
Regarding Claim 1, Shimamura teaches a shear wall (e.g., 50, 51) configured to provide structural support to a battery system (see annotated Fig. 3A, wherein “a battery system” is interpreted as four battery cells), the shear wall (e.g., 50, 51) comprising: a support structure (51, see e.g., Fig. 10) configured to provide rigidity (see e.g., para. [0051]) to the battery system (i.e., the four battery cells annotated in Fig. 3A below), wherein the battery system (i.e., the four cells annotated in Fig. 3A below) comprises a plurality of battery cells coupled to a plurality of bus bars (80), and wherein the shear wall (51) is configured to be arranged along at least one lateral side of the battery system (i.e., along one lateral side of the four battery cells annotated Fig. 3A). 

    PNG
    media_image1.png
    319
    1395
    media_image1.png
    Greyscale

The shear wall (51) comprises a plurality of conductive traces (i.e.,. 52) layered onto the support structure (51) and configured to sense voltage of the plurality of busbars (see paras. [0032] and [0078], and e.g., Fig. 11), the plurality of conductive traces (e.g., 52a, 52b) each comprising: a respective first terminal (i.e., 57) configured to be coupled to a busbar (i.e., 80) of the plurality of busbars (80); and a respective second terminal (58) configured to be coupled to processing equipment (“external controlling apparatus”, see e.g., para. [0032]; “power-source controlling part”, see e.g., para. [0075]). 
Regarding Claim 2, Shimamura teaches the plurality of conductive traces (52) is a plurality of first conductive paths (52a, 52b), the shear wall further comprising: at least one temperature sensor (110) affixed to the support structure (50, 51); at least one second conductive trace (111, 112) layered onto the support structure (50), comprising: a first terminal (labelled in annotated Fig. 10 for temperature sensor 110a) configured to be coupled to the at least one temperature sensor; and a second terminal (labelled in annotated Fig. 10 for temperature sensor 110a) configured to be coupled to the processing equipment (coupled at terminal 58). 
Regarding Claim 3, Shimamura teaches the temperature sensor (110) comprises a thermistor, see e.g., para. [0074].
Regarding Claim 7, Shimamura teaches the plurality of conductive traces comprise copper tracks bonded to the support structure, see e.g., para. [0027].
Regarding Claim 10, Shimamura teaches each of the respective first terminals (57) is configured to be coupled to the busbar (80) by a welded connection, see e.g., para. [0078].

Claim(s) 1-2, 4-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fattig (US 2008/0226969), hereinafter Fattig.
Regarding Claim 1, Fattig teaches a shear wall (20) configured to provide structural support to a battery system (cells 12) , the shear wall comprising: a support structure 20 configured to provide rigidity to the battery system (cells 12), wherein the battery system (cells 12) comprises a plurality of battery cells 12 electrically coupled to a plurality of busbars 15, and wherein the shear wall (20) is configured to be arranged 
Regarding Claim 2, Fattig teaches the plurality of conductive traces is a plurality of first conductive traces (28), the shear wall 20 further comprising: at least one temperature sensor (34) affixed to the support structure (20); at least one second conductive trace layered onto the support structure (28), comprising: a first terminal configured to be coupled to the at least one temperature sensor (i.e., at 34); and a second terminal (at stub 30) configured to be coupled to the processing equipment (PCB 18, see Fig. 2).
Regarding Claim 4, Fattig teaches a first electrical connector comprising respective pins coupled to each of the respective second terminals, best seen in Fig. 1.
Regarding Claim 5, Fattig teaches the processing equipment (ICB 18) is coupled to a second electrical connector (stub 30); and each of the respective second terminals (on stub 30) is configured to be coupled to the processing equipment (ICB 18) by connecting the first electrical connector (pins of ICB 18) and the second electrical connector (stub 30).
Regarding Claim 7, Fattig teaches the plurality of conductive traces 28 comprise copper tracks bonded (i.e., sandwiched) to the support structure 20 (para. [0023]).
Regarding Claim 9, Fattig teaches each battery cell 12 is a cylindrical battery cell, wherein the busbar 15 is coupled to a plurality of like polarity terminals of a respective plurality of battery cells, see e.g., para. [0017].

Claim Rejections - 35 USC § 103
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura in view of Ronning et al. (US 6,423,441, of record), hereinafter Ronning.
Regarding Claims 4 and 5, Shimamura teaches a first electrical connector (best seen in Fig. 2A) coupled to each of the respective second terminals (58) and a second electrical connector (connector not shown) connected to an external controlling apparatus (see e.g., para. [0032]); hence, Shimamura teaches a second electrical connector coupled to the processing equipment and each of the respective second terminals configured to be coupled to the processing equipment by connecting the first electrical connector and the second electrical connector. 
Shimamura does not teach the first electrical connector includes pins. However, Ronning teaches one way to connect the conductive copper traces 76 on the printed circuit board 22 of battery system 10 to controller 16 is through the use of a connector 72. The connector 72 may be of a pin or socket type and mates with a corresponding connector (not shown) on the controller 16, see e.g., col. 4 line 45 to col. 5 line 39, see e.g., Fig. 2. Thus, Ronning teaches a first electrical connector (72) comprises respective pins which couple to the sockets of the second electrical connector of controller 16. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura in view of Olsson et al. (US 2013/0164567, of record), hereinafter Olsson.
Regarding Claim 6, Shimamura teaches the printed circuit board (51) of the support structure 50 is made of an epoxy resin (see e.g., paras. [0025]-[0027], but does not teach a flame resistant glass-epoxy laminate. However, Olsson teaches a printed circuit board includes a fiberglass reinforced epoxy laminate material (FR4), which has flame retardant properties, see e.g., para. [0067]. It would be obvious to one having ordinary skill in the art the printed circuit board of Shimamura includes a flame resistant glass-epoxy laminate (e.g., FR4), as suggested by Olsson, since it offers advantageous strength and flame resistant properties.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fattig in view of Shimamura et al. (US 2006/0040173, of record), hereinafter Shimamura.
Regarding Claim 3, Fattig teaches the temperature sensor is a resistive temperature sensor, or alternatively may be a thermocouple, see e.g., para. [0026]. Shimamura does not teach a thermistor. However, Shimamura teaches the temperature sensor (110) on the shear wall 51 comprises a thermocouple or a thermistor, see e.g., para. [0074]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to utilize a thermistor as taught by Shimamura as the temperature sensor, as doing so is taught by prior art and within the design choice 
Regarding Claim 10, Fattig does not teach the type of connection between the first terminals and busbar. However, Shimamura teaches each of the respective first terminals (57) is configured to be coupled to the busbar (80) by a welded connection to ensure the connection therewith, see e.g., para. [0078]. It would be obvious to one having ordinary skill in the art to use a weld connection between the first terminals and busbar of Fattig to ensure the connection therewith.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729